Filed 9/21/16 In re W.C. CA1/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIRST APPELLATE DISTRICT

                                                  DIVISION ONE


In re W.C., a Person Coming Under the
Juvenile Court Law.


ALAMEDA COUNTY SOCIAL
SERVICES AGENCY,
         Plaintiff and Respondent,                                   A148265
v.
                                                                     (Alameda County
W.C.,                                                                Super. Ct. No. 0J15024692)
         Defendant and Appellant.


                                          STATEMENT OF FACTS
         W.C. was born in Guatemala in 1997. He lived in Guatemala with his
grandparents from an early age, because his mother was dead and his father missing.
Eventually, W.C. left Guatemala because of threats to his safety and came to the United
States. He arrived in this country alone, with no parental support, in the summer of 2014.
At the border, W.C. was taken into protective custody by American officials and
eventually placed with a distant relative in Oakland in August 2014. The relative agreed
to sponsor W.C. for asylum, but their relationship became difficult and W.C. left that
residence, becoming homeless in October 2014.
         Living on his own in Oakland presented W.C. with several problems. He had
difficulty in school and developed behavior issues, including cutting and drug use. He
was taken to Children’s Hospital in Oakland for a Welfare and Institutions Code1 section
5150 assessment after cutting himself at school. However, he was denied treatment
because he lacked insurance and had no legal guardian available to approve mental
assessments.
       W.C. lived at the Dream Catcher’s Youth Services shelter after February 2015. At
the end of the month, he told the Alameda County Social Service Agency (Agency) he
was living with a friend, working, and paying rent. Eventually, W.C. was suspended
from school because he was under the influence of drugs, possessed a knife, and engaged
in theft from a local store. On April 13, 2015, W.C. told school officials he needed to go
into protective custody.
       W.C. first appeared before the juvenile court on April 15, 2015, when the Agency
filed a petition alleging appellant came under section 300, subdivision (g). The Agency
alleged he was abandoned, because his parents were not known, he was no longer living
with any sponsor, and had no means of support.
       A detention hearing in this matter took place on April 17, 2015. Its purpose was to
assess whether the Agency could establish a prima facie case for detaining W.C. The
court ordered him detained, with temporary placement and care provided by the Agency
until further hearing by the juvenile court.
       On April 30, 2015, the Agency filed a jurisdiction report with the court. On the
same day, the trial court conducted a jurisdictional hearing. The court found there was
prima facie evidence W.C. was a person covered by section 300, subdivision (g). The
court set a dispositional hearing for May 26, 2015. Importantly, on May 1, 2015, W.C.
turned 18. The Agency did prepare a report for the hearing on May 26. It recommended
the dependency be dismissed because W.C. was now 18 and to date the juvenile court


       1
         Unless otherwise stated, all statutory references herein are to the Welfare and
Institutions Code.

                                               2
had made no legal determination on dependency in the case. Both sides at the May 26
hearing requested further discovery and briefing on the issue of jurisdiction. The specific
legal issue to be addressed was whether W.C. could be declared a dependent after his
18th birthday.
       On July 7, 2015, the juvenile court dismissed the section 300 petition. The parties
were advised of their right to appeal the dismissal. No appeal was filed by appellant.
       The next event in this case took place on February 10, 2016, when W.C. filed his
Request to Return to Juvenile Court Jurisdiction and Foster Care (Request). In his
Request, W.C. claimed he needed placement, and he signed a voluntary reentry
agreement stating he planned to participate in a program for employment training if
accepted. The matter was set for hearing on March 2, 2016. The Agency prepared a
report in the matter, recommending reentry be denied because W.C. was never a
dependent under the laws of California. The trial court received the report on March 4,
2016, setting a hearing date on the issue of whether a nonminor who was never found a
dependent of the court could reenter and be subject to juvenile court jurisdiction.
       On April 1, 2016, after briefing and argument from counsel, the juvenile court
denied W.C.’s Request.
       Appellant filed his appeal after the trial court denied his request.
                                       DISCUSSION
       In his Request, W.C. filed a petition pursuant to section 388, subdivision (e).
Section 388, subdivision (e), in relevant part, states: “On or after January 1, 2012, a
nonminor who attained 18 years of age while subject to an order for foster care placement
and . . . has not attained 21 years of age . . . for whom the court has dismissed
dependency jurisdiction pursuant to Section 391, . . . but has retained general jurisdiction
under subdivision (b) of Section 303 . . . may petition the court in the same action in
which the child was found to be a dependent or delinquent child of the juvenile court, for
a hearing to resume the dependency jurisdiction over a former dependent . . . .” (§ 388,

                                              3
subd. (e)(1).) W.C. is not a person covered by this statute. He has never been found to
be “a dependent or delinquent child of the juvenile court.” Also, at no time did the
juvenile court dismiss a “dependency jurisdiction [matter] pursuant to Section 391.”
Furthermore, at no time did the court “retain[] general jurisdiction under subdivision (b)
of Section 303.”
       Section 388, subdivision (e) was added to the code as part of the California
Fostering Connections to Success Act (Assem. Bill No. 12 (2009–2010 Reg. Sess.)
Sept. 30, 2010, as amended by Assem. Bill No. 212 (2011–2012 Reg. Sess.) Oct. 4, 2011
(Act)). The purpose of the Act is to cover adverse outcomes faced by youth who are aged
out of the foster care system at 18. The Legislature concluded that former foster youth,
when compared with other young adults of the same age, are less likely to complete high
school, attend college, or be employed. They also are more inclined to become homeless
and realize incarceration. (Assem. Com. on Human Services, analysis of Assem. Bill
No. 12, Apr. 14, 2009, pp. 9–10.) As a result of this concern, the Legislature through the
Act, essentially created a classification called “nonminor” dependents who were eligible
for additional foster care services and federal funds providing support. (In re Shannon M.
(2013) 221 Cal. App. 4th 282, 284–285 (Shannon M.).)
       The Act, in an effort to realize these goals and benefit from available federal
funding, amended several statutes that determine when a court may terminate or continue
dependency jurisdiction for “dependents” after age 18. Section 303 governs when the
court can retain jurisdiction over a dependent after age 18. Section 303, subdivision (a)
states, “The court may retain jurisdiction over any person who is found to be a ward or a
dependent child of the juvenile court until the ward or dependent child attains the age of
21 years.” (Italics added.) Section 303, subdivision (b) states that after January 1, 2012,
“the court shall have within its jurisdiction any nonminor dependent as defined in




                                             4
subdivision (v) of Section 11400.”2 Section 303, subdivision (c) provides a nonminor
who exited foster care at or after age 18 may, until age 21, petition the court to resume
dependency pursuant to section 388, subdivision (e). As concluded by Shannon M.,
section 303 creates opportunities for nonminor dependents to enjoy certain benefits up to
the age of 21 provided they were originally under the jurisdiction of the juvenile court
before their 18th birthday. (Shannon M., supra, 221 Cal.App.4th at p. 295.)
       Accordingly, for W.C. to be legally considered a nonminor dependent, he must
first have been a dependent who was deemed such by the juvenile court. In our case, the
juvenile court held a dispositional hearing after W.C. made his initial appearances in
April 2015 and after the court permitted briefing by counsel of the specific question
whether W.C., now over 18, could be deemed subject to the jurisdiction of the juvenile
court. The dispositional hearing was held on July 7, 2015. The court held he was not a
dependent of the juvenile court and dismissed the petition.
       Appellant argues the determination by the juvenile court on April 30, 2015, that he
was a minor described by section 300, subdivision (g) made him a dependent of the court.
However, that preliminary determination, which formed the basis for the juvenile court to
have jurisdiction over the case and consider its options within the dependency laws of
California, did not make W.C. a dependent of the court. The court’s continuance of the
matter for a dispositional hearing reflects the legal options available to it. Discovery and
review of the case by counsel, along with the Agency investigation and assessment, were


       2
         The Act also amended section 11400 et seq. to realize the recent federal
provisions for foster care dependent children who are or were in foster placement when
they turned 18. A nonminor dependent is defined as “on or after January 1, 2012, a foster
child, as described in Section 675(8)(B) of Title 42 of the United States Code under the
federal Social Security Act who is a current dependent child or ward of the juvenile
court, or who is a nonminor under the transition jurisdiction of the juvenile court, as
described in Section 450 [of Title 42], who satisfies all of the following criteria . . . .”
(§ 11400, subd. (v), italics added.) Section 11400, subdivision (v) only applies to
dependents of the juvenile court.

                                             5
all shifted to the hearing date of July 7, 2015. The court then had the option to find W.C.
was a dependent of the juvenile court or dismiss the petition filed by the Agency; it could
order informal supervision under section 301, or it could appoint a legal guardian.
(§ 360, subds. (a) & (b), § 390.)
       These options are exercised by the juvenile court only at the dispositional hearing,
where the minor is represented by counsel and the court has the opportunity to review the
report by a neutral fact finder like the Agency here. Thus is the determination of
dependency made. (Cal. Rules of Court, rule 5.695; § 360.) “After receiving and
considering the evidence on the proper disposition of the case, the juvenile court may
enter judgment as follows: [¶] . . . [¶] (d) If the court finds that the child is a person
described by Section 300, it may order and adjudge the child to be a dependent child of
the court.” (§ 360, subd. (d).) What took place on April 30, 2015, was a jurisdictional
order. “A jurisdictional order is only a finding. [Citation.] The dispositional order is the
judgment (§ 360). Only the judgment is appealable.” (In re Tracy Z. (1987)
195 Cal. App. 3d 107, 112.)
       In In re Candida S. (1992) 7 Cal. App. 4th 1240, the juvenile court held a
jurisdictional hearing on December 5, 1988, and declared the children to be dependent
children of the court at that time. The appellate court concluded this was error because
the disposition and legitimate finding of dependency took place on March 2, 1989, when
the court made dispositional findings after considering the evidence: “We agree that the
adjudication of dependency occurred on March 2, 1989.” (Id. at p. 1248.) “The court did
not receive or consider evidence on the proper disposition of this case until the
dispositional hearing on March 2, 1989.” (Id. at p. 1249.)
       The Agency in our case submitted a “disposition report” on May 22, 2015, almost
a month after the jurisdictional hearing, and at that time made its recommendation to
dismiss the dependency. The hearing was continued until July so W.C.’s counsel had
time to file his papers and prepare for the dispositional hearing.

                                                6
       Importantly, in his brief submitted by counsel before the July dispositional
hearing, W.C. acknowledged the juvenile court had not declared him a dependent at any
time before his 18th birthday: “[T]he Court should today declare [him] the dependent of
the juvenile court.” Counsel’s reason for this was to permit W.C. to obtain the benefits of
the Act and foster care services. The trial court denied the request, dismissed the petition
filed under section 300, subdivision (g), and in its minute order advised the parties of the
right to appeal the order. This order was filed on July 7, 2015.
       The entry of an order dismissing a petition at the dispositional hearing is a final
judgment from which an appeal may be taken. (§ 395; In re Daniel K. (1998)
61 Cal. App. 4th 661, 666.) An order dismissing a juvenile dependency petition is
appealable as a final judgment: “Unlike a jurisdiction order, which is followed by an
adjudication of dependency and many possible subsequent orders, nothing follows a
dismissal order: It is the end of the matter . . . .” (In re Sheila B. (1993) 19 Cal. App. 4th
187, 197, italics added; see In re Nicholas E. (2015) 236 Cal. App. 4th 458, 463; In re
Lauren P. (1996) 44 Cal. App. 4th 763, 767.) Once dismissal is issued, trial counsel must
file timely notice of appeal from the order to preserve the right to appeal the judgment.
(In re Meranda P. (1997) 56 Cal. App. 4th 1143, 1149; Wanda B. v. Superior Court (1996)
41 Cal. App. 4th 1391, 1396.) The notice of appeal must be filed within 60 days after the
juvenile court makes the appealable order. (Cal. Rules of Court, rules 5.590, 5.661(b),
8.406(a).)
       Unfortunately for W.C., no appeal was taken from the dismissal order of July 7,
2015. Since appellant raises now the same arguments he made before the court in 2015,
this appeal is inappropriate. Additionally, appellant never made a motion for
reconsideration of the July 7, 2015 order in a timely manner.
       We are now asked to address in this appeal essentially the same challenge
presented to the trial court at the dispositional hearing in July 7, 2015, which was decided
against W.C. and from which no appeal was sought. There is no answer presented in the

                                              7
current briefing by appellant of the April 1, 2016 order why this court should reach a
contrary determination in light of this omission. We can see none and affirm the
judgment on this basis.
                                     DISPOSITION
       We affirm the judgment of the juvenile court dated April 1, 2016, for the reasons
stated in this opinion.




                                            8
                                _________________________
                                DONDERO, J.


We concur:


_________________________
HUMES, P. J.


_________________________
BANKE, J.




A148265



                            9